IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                           NO. WR-91,436-01



                             IN RE DANIEL LEE HARRISON, Relator



                   ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NOS. 137009 & 1369904 IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY



        Per curiam.

                                                OR D ER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this Court’s

original jurisdiction. He contends that he filed applications for writs of habeas corpus in Harris County and

his application has not been properly forwarded to this Court.

        Respondent, the District Clerk of Harris County, shall forward Relator’s habeas applications to this

Court, respond that relator has not filed habeas applications in Harris County, forward copies of orders

designating issues together with correspondence documenting the date the State received Relator’s habeas

application within the past 180 days, or forward copies of orders establishing new deadlines in accordance
                                                                                                             2

with this Court’s emergency orders regarding the COVID-19 State of Disaster. See TEX. CODE CRIM.

PROC. art. 11.07, § 3(c)and (d); TEX.R.APP.P.73.4(b)(5); TEX.R.APP.P.73.5; First Emergency

Order Regarding the Covid-19 State of Disaster, No. 20-9042 (Tex. Mar. 13, 2020); No. 20-007

(Tex. Crim. App. Mar. 13, 2020); Third Emergency Order Regarding the Covid-19 Disaster, No. 20-

9044 (Tex. Mar. 19, 2020); No. 20-008 (Tex. Crim. App. Mar. 19, 2020); Eighteenth Emergency

Order Relating to the Covid-19 Disaster, No. 20-9080 (Tex. Jun. 29, 2020).

        This motion for leave to file will be held. Respondent shall comply with this order within thirty days

from the date of this order.




Filed: September 16, 2020
Do not publish